Title: Charles Adams to John Adams, 12 March 1794
From: Adams, Charles
To: Adams, John


          
            My dear Father
            New York March 12th 1794
          
          The Samaneens were a sect of Philosophers of India They embraced the doctrine of Butta or Budda whom the Indians have placed among their Gods and beleive him born of a Virgin One peculiar difference between this sect and that of the Brachmans was that originally the Brachmans were all of one tribe or Cast The Samaneens did not exclude any class from their body The were much respected and venerated. It appears by the history given of them in the Encyclopedie that they suffered persecution on account of their principles and were expelled from many parts of India “Il n’en reste plus de traces sur les côtes de Malabar et de Coromandel Le culte des brachmes â succédé a celui des Samaneens; ceuxci selon le temoignage des Brachmes ont été detruits par le Dieu Vischnou parce qu’ils blasphemoient ouvertment contre sa religion; regardoient tous les hommes comme egaux n’admettoient aucune difference entre les diverses tribus ou Castes, detestoient les livres theologiques des Brachmes et vouloient que tout le monde fût soumis a leur loi.[”] This article is interesting I have made an abridgment for you, as you desired me. I could wish neither to speak or hear of Col Smith his flights are too sublime for my comprehension In his late capacity of Committee man he has gained the honor of putting much more milk and water into the Resolutions than would have been mingled had he not been there. I have received your favors of the eighth and tenth inst In answer to the Question Whether all connection had ceased between me and The family of Smith I shall say that it was my wish to have concealed in my own bosom

every chagrine I never go there I have not even seen my Sister more than once in three months and that by accident Why should I be called upon to say anything further I know not. How to answer the other question? Should I use deceit towards my father and tell him that I am perfectly convinced of [my] weakness and error? Were I to say so, it would be far from the truth. Were I to declare that I did not entertain the same opinion of Sally Smith that I ever did, I should declare a falshood If you have questioned too closely it is not my fault I have obeyed
          With every affection I am your son
          
            Charles Adams
          
        